Citation Nr: 0426479	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 1992 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, chronic, paranoid type.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
a 100 percent evaluation under 38 C.F.R. § 4.16(c) for 
schizophrenia effective May 22, 1992.  The veteran disagreed 
with the assigned effective date and subsequently perfected 
this appeal.  
 
In January 2000, the Board denied entitlement to an earlier 
effective date for the 100 percent evaluation for 
schizophrenia.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in January 2001, the Court vacated the Board's 
decision and remanded for readjudication.

In September 2001, the Board again denied entitlement to an 
earlier effective date for the 100 percent evaluation and the 
veteran appealed this decision to the Court.  By Order dated 
in August 2002, the Court vacated the Board's decision and 
remanded for readjudication.

In June 2003, the Board again denied entitlement to an 
earlier effective date for the 100 percent evaluation.  The 
veteran subsequently appealed this decision to the Court.  In 
May 2004, the parties filed a Joint Motion to Remand.  By 
Order dated May 14, 2004, the Court vacated the Board's 
decision and remanded the matter for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Pursuant to the Joint Motion, the parties agreed that the 
report of the veteran's March 22, 1988 VA examination, which 
indicated that the veteran was impaired in both his 
interpersonal relationships and the ability to be gainfully 
employed, constitutes an informal claim for TDIU and that 
remand is necessary for the Board to adjudicate this pending 
claim.  

The parties to the Joint Motion also agreed that at the time 
of the March 1988 VA examination, the veteran did not meet 
the schedular requirements for TDIU.  Nevertheless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards as set forth in 
paragraph (a).  38 C.F.R. § 4.16(b) (2003).  

Finally, the parties to the Joint Motion agreed that the 
Board erred by failing to remand the veteran's claim for 
referral to the Director of the Compensation and Pension 
Service and that the Board must remand the pending claim for 
TDIU to the AMC for extraschedular condition since the Board 
may not assign an extraschedular rating in the first 
instance.  The Joint Motion further indicates that if the 
Director determines that the veteran is not entitled to TDIU 
pursuant to § 4.16(b) in the first instance then the AMC 
should issue a supplemental statement of the case (SSOC).  
Notwithstanding, the Board notes that the pending March 1988 
claim for TDIU has not yet been adjudicated by the RO.

Accordingly, this case is REMANDED as follows:

1.  The RO should adjudicate the pending 
March 22, 1988 claim for TDIU in 
accordance with 38 C.F.R. § 4.16(b), to 
include submission to the Director of the 
Compensation and Pension Service for 
extraschedular consideration.  If the 
benefit sought is not granted, the 
veteran must be notified of his rights 
and responsibilities with regard to 
perfecting an appeal of this claim.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to an effective date earlier 
than May 22, 1992 for the assignment of a 
100 percent disability evaluation for 
schizophrenia.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




